Citation Nr: 1106127	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-30 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from October 1965 to 
September 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2006 rating decision. 


FINDINGS OF FACT

1.  The RO most recently denied the Veteran's claim of 
entitlement to service connection for hypertension in a May 2004 
rating decision.  The Veteran was notified of the decision, but 
did not file an appeal.

2.  Evidence obtained since the time of the May 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
hypertension.


CONCLUSION OF LAW

The May 2004 rating decision which denied entitlement to service 
connection for hypertension is final; new and material evidence 
has not been submitted, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.160(d), 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
hypertension was denied by a May 2004 rating decision which is 
now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302.  However, a previously denied claim may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Veteran initially filed a claim for service connection for 
hypertension, which was denied by a November 2001 rating 
decision.

Subsequently, the Veteran attempted to reopen his previously 
denied claim, but he was denied in a May 2004 rating decision 
which he did not appeal.  This decision is now final.

At the time of the May 2004 rating decision, considerable 
evidence was of record, including service treatment records and 
VA treatment records.  

The Veteran's claim was denied as it was found that while the 
Veteran did have hypertension, no evidence had been submitted 
showing that the Veteran's hypertension either began in service 
or manifested to a 10 percent level within a year of separation.

The evidence to be considered in making the new and material 
determination in this case is that added to the record since the 
last final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  However, since the Veteran's claim was denied in May 
2004, very little additional evidence has been submitted for 
consideration.  

In his December 2005 claim, the Veteran stated that the medical 
evidence could be found in his service treatment records, and 
several service treatment records were submitted.  However, the 
Veteran's service treatment records were of record at the time 
his claim was previously denied, and the records that were 
received were duplicative of those that were already of record.  
As such, the submitted service treatment records do not 
constitute new evidence.  

The Veteran also indicated that additional medical evidence would 
be submitted upon request.  However, the Veteran was sent a 
letter in January 2006 requesting evidence that would show 
treatment for hypertension, but he did not identify or submit any 
additional treatment records.

VA treatment records were obtained in September 2005, but the 
records only confirm that the Veteran has well-controlled 
hypertension, a fact that was well-known at the time the 
Veteran's claim was previously denied.  Therefore the VA 
treatment records do not constitute new evidence.

The Board also observes that translations of a number of 
documents that were submitted in Spanish were obtained, but the 
translations do not show any evidence relating the onset of the 
Veteran's hypertension to his military service.  Therefore, to 
the extent that these records are considered to be new, they are 
not material in that they fail to address any unestablished fact 
necessary to substantiate the Veteran's claim.

As discussed, the evidence that has been added since the 
Veteran's claim was last previously denied is either not new or 
not material, and it therefore fails to raise a reasonable 
possibility of substantiating the Veteran's claim.

Accordingly, the Veteran's claim is not reopened.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the 
information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  With respect to service connection claims, a section 
5103(a) notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in January 2006, which informed the Veteran of all the 
elements required by the Pelegrini II Court of Appeals for 
Veterans Claims, as well as how effective dates and disability 
ratings are calculated.  Additionally, the letter informed the 
Veteran of what "new" and "material" meant in the context of 
his claim, and it offered an explanation of why his claim was 
previously denied.  No argument has been advanced regarding any 
notice failure.  

VA treatment records have been obtained, as have service 
treatment records.  Additionally, the Veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  No argument has been advanced regarding any failure in 
the duty to assist.  

While an examination was not provided with regard to the 
Veteran's previously denied claim, VA is not required to afford 
the Veteran an examination or obtain a medical opinion because VA 
has determined that new and material evidence has not been 
received and those claims have not reopened on a de novo basis.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  As such, an 
examination was not necessary.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence having not been presented to reopen a 
claim of entitlement to service connection for hypertension, the 
Veteran's claim is not reopened, and the appeal is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


